EXHIBIT 10.66

 

 

 

 

 

 

May 14, 2013

 

Mr. Brad Barton

 

Re: Binding Employment Offer

 

Dear Brad,

 

It is with great pleasure that Alliqua, Inc. (“Alliqua” or the “Company”) is
offering you a position of full-time employment with the Company with the title
of Chief Operating Officer along with roles and responsibilities typically
associated with such title.

 

The Company hereby offers you the following compensation and benefits:

 

·Annual salary of $240,000 paid bi-weekly

·Bonus of up to 60% of prorated annual base salary based on the achievement of
mutually agreed upon objectives in a calendar year and to be paid by March 15th
of the following year (either equity or cash, TBD)

·Monthly stipend of $700 to cover auto and telephone expense

·Medical coverage similar to all covered employees in the Company

oCompany will pay 80% of rate applicable to “Single” and 50% above that rate for
any of the other three (3) categories:

§Husband/Wife

§Parent/Children

§Family (Husband/Wife/Children)

oEmployee is responsible for premium amounts not paid for by Company

·Dental coverage to be provided by the Company with similar co-insurance
payments as offered by the Medical plan.

·401(k) plan available for employee. The Company does not, at this time, offer
any matching contributions.

·Group Life Insurance and LTD benefits similar to all employees

 

**Please note – benefit programs may change from time to time throughout the
Company. As a Class I executive officer, the benefits you will be entitled to
will be the same as all Class I officers.

 



 

 

 

·12,000,000 stock options with the following pricing:

o2,400,000 @ $0.100 per share (“Tranche A”)

o2,400,000 @ $0.125 per share (“Tranche B”)

o2,400,000 @ $0.150 per share (“Tranche C”)

o2,400,000 @ $0.200 per share (“Tranche D”)

o2,400,000 @ $0.250 per share (“Tranche E”)

§The above options will vest as follows:

·Tranche A to vest upon here – Tranche B to vest upon one year anniversary of
employment – Tranche C to vest upon two year anniversary of employment – Tranche
D to vest upon three year anniversary of employment – Tranche E to vest upon
four year anniversary of employment.

·Four (4) weeks paid vacation annually.

·Flexible Spending Account to be used for deductible and non-covered medical
expenses.

 

Please sign a copy of this letter and return it to me at your earliest
convenience to indicate your acceptance of this offer. We are confident you will
be able to make a significant contribution to the success of Alliqua and look
forward to working with you.

 

Sincerely,

 

/s/ David I. Johnson

 

David I. Johnson

Chief Executive Officer

 

 

I accept the offer as outlined above.

 



/s/ Brad Barton      Date   5/17/13  



 



 



